Citation Nr: 0504111	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an abnormal 
electrocardiogram (EKG), claimed as due to herbicide 
exposure.  

3.  Entitlement to service connection for loss of right eye 
vision, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for fibromyalgia, 
claimed as due to herbicide exposure. 

5.  Entitlement to service connection for circulatory 
dysfunction of the lower extremities, claimed as due to 
herbicide exposure.  

6.  Entitlement to service connection for loss of teeth, 
claimed as due to herbicide exposure. 

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for cerebral aneurysm 
with secondary effects, claimed as due to herbicide exposure. 

10.  Entitlement to service connection for tinea pedis and 
onychomycosis, claimed as due to herbicide exposure.

11.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure. 

12.  Entitlement to service connection for bronchial asthma, 
claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  Service in Vietnam is indicated by the 
evidence of record.  



Procedural history 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO denied 
service connection for PTSD.  The RO also denied the 
veteran's claims of entitlement to service connection for 
fibromyalgia, circulatory dysfunction of the lower 
extremities, cerebral aneurysm with secondary effects, tinea 
pedis and onychomycosis, electrocardiogram abnormality, loss 
of right eye vision, loss of teeth, peripheral neuropathy and 
bronchial asthma, all claimed due to exposure to herbicides, 
and bilateral hearing loss and tinnitus, claimed as due to 
noise exposure in service.  

In an October 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an October 2003 Order, the Court granted a joint motion for 
remand and to stay further proceedings and vacated the 
Board's October 2002 decision.

In the Board's October 2002 decision which denied the PTSD 
claim, the veteran was advised that the Board was undertaking 
additional development as to the remaining 11 issues pursuant 
to recently enacted regulatory authority, 38 C.F.R. 
§ 19.9(a)(2), and that those issues would be the subjects of 
a later decision.  

Prior to the initiation of the proposed development by the 
Board, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. § 
19(a)(2) (2003) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, in January 2004 the Board remanded the 
11 remaining issues to the agency of original jurisdiction 
(AOJ) so that the additional development could be 
accomplished at that level.

In June 2004, the Board remanded the PTSD claim to the AOJ 
for readjudication. 
In October 2004, the RO issued a Supplemental Statement of 
the Case (SSOC) which confirmed and continued its previous 
denials of the veteran's claims.  The veteran claims folder 
has been returned to the Board for further appellate 
proceedings. 

The issues involving service connection for cerebral 
aneurysm, tinea pedis and onychomycosis, peripheral 
neuropathy, and bronchial asthma, all claimed as due to 
herbicide exposure, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The medical evidence of record does not contain a 
diagnosis of PTSD.

3.  During his service, the veteran did not engage in combat 
with the enemy.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

5.  The medical evidence of record does not show any chronic 
disease associated with an abnormal EKG. 

6.  Competent medical evidence does not support a conclusion 
that the veteran's loss of right eye vision is causally 
related to his military service or any incident thereof,  to 
include herbicide exposure in service.

7.  Competent medical evidence does not support a conclusion 
that the veteran's fibromyalgia is causally related to his 
military service or any incident thereof military service, to 
include herbicide exposure in service.

8.  Competent medical evidence does not support a conclusion 
that the veteran's circulatory dysfunction of the lower 
extremities, diagnosed as peripheral vascular disease, is 
causally related to his military service or any incident 
thereof, to include herbicide exposure in service.

9.  Competent medical evidence does not support a conclusion 
that the veteran's loss of teeth is causally related to 
herbicide exposure in service.

10.  Competent medical evidence does not reveal that the 
veteran's bilateral hearing loss is causally related to his 
military service. 

11.  Competent medical evidence does not reveal that the 
veteran's tinnitus is causally related to his military 
service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Service connection is not warranted for an abnormal EKG, 
claimed as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Loss of right eye vision was not incurred in or due to 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  Fibromyalgia was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Circulatory dysfunction of the lower extremities was not 
incurred in or due to active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

6.  Loss of teeth was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7.  Bilateral hearing loss was not incurred in or due to 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  

8.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD.  
He also seeks entitlement to service connection for an 
abnormal EKG, loss of right eye vision, fibromyalgia, 
circulatory dysfunction of the lower extremities, and loss of 
teeth, all claimed as due to herbicide exposure; and 
bilateral hearing loss and tinnitus.  

As was noted in the Introduction, the veteran's claims for 
service connection for cerebral aneurysm, tinea pedis and 
onychomycosis, peripheral neuropathy, and bronchial asthma, 
all claimed as due to herbicide exposure, are being remanded 
for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that its October 2002 decision, which 
decided one issue, entitlement to service connection for 
PTSD, contained a detailed discussion as to why the VCAA had 
been complied with (see the Board's October 18, 2002 
decision, pages 3-7).  [The Board's decision also noted that 
a VCAA letter had been sent to the veteran in August 2002 as 
to the herbicide claims and that the veteran had responded in 
October 2002.]  The October 2003 joint motion for remand, as 
adopted by the Court, did not mention any alleged VCAA 
deficiencies.  

Furthermore, in a July 2004 statement, the veteran accused VA 
of dilatory tactics.  He stated: "you have the facts, 
testimony, medical evidence everything you need is in the 
file what are you doing trying to wait me out til I die."  
The Board agrees with the veteran that this case has been 
fully developed as to these issues and that further 
development would be useless.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].  

 Nonetheless, the Board cannot help but be aware that the 
veteran has appealed this case to the Court in the past, and 
that the Court is punctilious not only as to VCAA compliance 
but as to the Board explaining precisely why the VCAA was 
complied with.  Accordingly, in the alternative the Board 
will discuss the VCAA in detail. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2000 Statement of the Case (SOC) and the 
October 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  More significantly, letters were sent to the 
veteran in February 2001, August 2002, and July 2004, with 
copies to his attorney, which were specifically intended to 
address the requirements of the VCAA.  The letters enumerated 
in detail the elements that must be established in order to 
grant service connection; and they provided a description of 
the evidence still needed to establish those elements.  

As an example of the detail provided in the VCAA notices, the 
July 2004 VCAA letter requested that the veteran complete an 
attached questionnaire; provide report of private medical 
treatment for PTSD; provide dates of treatment for PTSD at VA 
facilities; and provide information as to any participation 
in Vet Center activities.
Similarly detailed descriptions of what was required of the 
veteran with respect to herbicide exposure followed, followed 
by still more requests for information concerning the 
existence of the claimed disabilities from military service 
to the present.  See the July 2, 2004 letter pages 2 and 3.   

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2001 VCAA letter, the RO informed the veteran that 
"We will try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the 
February 14, 2001 letter, page 1.  This information was 
reiterated in the August 2002 VCAA letter which notified the 
veteran that "We will make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records, or records from state or local government agencies.  
We will make as many requests as necessary to obtain records 
from Federal agencies, unless we decide it is futile to 
continue to ask for the records or conclude the records do 
not exist."  See the August 27, 2002, page 2.  The July 2004 
VCAA letter again notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the July 2, 2004 letter, page 6.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the February 2001, August 2002, and July 2004 
VCAA letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2001 letter 
informed the veteran: "You should submit any evidence that 
supports your claim for service connection . . . "; the 
August 2002 letter informed him to "send us copies of any 
relevant evidence you have in your possession"; and the July 
2004 letter informed him that "If you have any evidence in 
your possession that pertains to your claim, send it to us."  

The Board therefore finds that the February 2001, August 
2002, and July 2004 letters, the May 2000 SOC, and the 
October 2004 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

In addition, although the Court's October 2003 order serves 
to vacate the Board's October 2002 denial of service 
connection for PTSD and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record, and one 
which was clearly provided to the veteran.  Examination of 
the now-vacated decision reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the Board's October 2002 
denial, the veteran has already had an extensive advisement 
of the evidence that would be required to substantiate this 
claim.    

The Board further notes that, even though the three VCAA 
letters requested a response within 60 days (the August 2002 
VCAA letter requested a response within 30 days), they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the February 2001 and August 2002 letters.  While one 
year has not passed since the July 2004 VCAA letter, the 
record reflects that in November 2004 the veteran requested 
that the RO forward his claims folder to the Board without 
waiting for the 60-day period to expire.  See statement from 
veteran, received in November 2004.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
such a situation was a legal impossibility because the 
initial adjudication (decision in June 1999) pre-dated the 
enactment of the VCAA.  The claim was readjudicated, and a 
SSOC was provided to the veteran in October 2004 following 
VCAA notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notices.  As noted 
above, in November 2004, the veteran requested that his 
claims file be immediately forwarded to the Board for a 
decision in his case.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, private 
physicians' statements, and reports of VA examinations, which 
will be described below.  The RO completed the development 
requested in the January 2004 Board remand.  
The record reflects that in July 2004 medical records 
pertaining to the veteran were received from the Social 
Security Administration (SSA) [pursuant to the terms of the 
October 2003 joint motion for remand and Court order] as well 
as from the VA Medical Center (VAMC) in Marion, Illinois, and 
from the John Cochran VAMC in St. Louis, Missouri.  The 
veteran was also afforded a VA examination in August 2004.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence, and as noted above the 
veteran has been quite adamant in asserting that nothing 
further need to be done in order to decide his claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
given the opportunity to testify at a personal hearing, but 
he declined to do so in a letter dated September 3, 2000, 
citing poor health.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Additional law and VA regulations will be set forth where 
appropriate below.

1.  Entitlement to service connection for PTSD. 

In seeking entitlement to service connection for PTSD, the 
veteran has reported that his stressful experiences in 
service included being subjected to sniper attacks when his 
landing ship tank was making river and beach landings in 
Vietnam.  The veteran has reported that he was a coxswain, 
and his duties included loading and unloading cargo.  

The veteran supplied a list of names of friends and 
classmates who were killed or wounded in Vietnam while he was 
there.

Relevant law and regulations

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition (2) a link, established by 
medical evidence, between current PTSD symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual background

The veteran's DD 214 reflects that he served in the United 
Stats Navy and was awarded the Vietnam Service Medal with one 
Bronze Star.  His military occupational specialty was 
boatswain's mate.  

The veteran's service medical records show that he was 
referred for evaluation of his fitness to remain on active 
duty because of behavior resulting in Captain's masts and 
Courts Martial.  On neuropsychiatric evaluation in June 1967, 
the veteran was determined to have a severe passive-
aggressive personality disorder.

Service medical records further show that the day after his 
neuropsychiatric evaluation, because of the knowledge that he 
was being sent to the brig, he ingested an estimated 60 APC 
tables.  He was hospitalized for two days and was discharged 
to the brig after consultation with the neuropsychiatrist who 
had evaluated him.  The diagnosis was improper use of drugs.  
No psychiatric disorder was identified at his service 
separation examination.

The veteran filed a claim for service connection for a 
"nervous disorder" shortly after leaving service.  In 
connection therewith, the veteran submitted a report from a 
Dr. K., who gave a diagnosis of anxiety state.  A VA 
neuropsychiatric examiner diagnosed the veteran in December 
1968 as having chronic personality pattern disturbance, 
passive-aggressive type.  

The veteran's claim of entitlement to service connection for 
a "nervous condition" was denied by VA in February 1969; 
the finding was that the veteran had a constitutional or 
developmental abnormality, namely a personality disorder.

In a letter dated in October 1981, the chief psychologist of 
the Jackson County Community Mental Health Center reported 
that his diagnostic impression was probable personality 
disorder with episodic use of drugs associated with anxiety 
and depression.

In conjunction with his current claim for service connection 
for PTSD, the veteran has submitted statements from friends 
and from his mother to the effect that they noted that after 
service the veteran was withdrawn, antisocial and irritable, 
unlike their recollections of his behavior before he entered 
service.  

In conjunction with this claim, VA has provided the veteran 
with two psychiatric examinations, one in October 1998 and 
another in May 1999.  Neither examination resulted in a 
diagnosis of PTSD.  

In the October 1998 examination report, the examiner 
explained fully the reasons that the veteran did not meet the 
DSM-IV diagnostic criteria for PTSD and made the diagnosis of 
dysthymic disorder and personality disorder, not otherwise 
specified.  

In the May 1999 examination report, the examiner noted that 
the veteran had been followed by a psychiatrist and 
physician's assistant at a VA mental health clinic and had 
been noted to have difficulty with depression and anxiety 
symptoms.  The examiner observed that in those sessions, the 
veteran reported feeling worthless and having sleep 
difficulty, but otherwise appeared to be focused on physical 
complaints secondary to his cerebral aneurysm.  After review 
of the record and examination of the veteran, the examiner at 
the May 1999 psychiatric examination diagnosed the veteran as 
having dysthymia and personality disorder, not otherwise 
specified.

In July 2004, pursuant to the comments contained in the 
October 2003 joint motion for remand and the Board's June 
2004 remand instructions, the RO received records from SSA 
and from VAMCs in Marion and St. Louis.  The SSA records, 
which included various treatment records from VA, reflected 
diagnoses of generalized anxiety disorder and/or dysthymia 
with anxiety and depressive features, but no diagnosis of 
PTSD was noted.  Treatment records from VAMCs in Marion and 
St. Louis from February 1998 to July 2004 include diagnoses 
of organic or generalized anxiety disorder secondary to pain 
and/or depression secondary to medical diagnosis, but again 
are negative for diagnosis of PTSD.  

Analysis

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board, in 
part, pursuant to the Court's October 2003 order which 
vacated the Board's October 2002 decision denying entitlement 
to service connection for PTSD and remanded the case so that 
the Board could obtain additional medical records, to include 
SSA record and VA treatment records.  
No other reason was stated for the remand.  As was noted in 
the factual background section above, the records have 
recently been obtained and are now in the claims folder.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  The Board notes, however, that its 
now-vacated October 2002 decision was in essence based on a 
lack of a diagnosis of PTSD in the medical records, see 
Rabideau, supra.  The joint motion for remand did not find 
fault with that conclusion, per se, but indicated that all 
pertinent medical records had not been obtained.    

Discussion

As discussed in the law and regulations section above, three 
elements must be met in order for service connection to be 
granted for PTSD: (1) a current diagnosis of PTSD; (2) a link 
between PTSD and in-service stressors; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004).  For reasons 
explained immediately below, the Board concludes that none of 
the three statutory elements have been met in this case.

With respect to the first element, the record does not 
include a diagnosis of PTSD.  The October 1998 and May 1999 
VA examinations did not result in a diagnosis of PTSD.  Those 
psychiatric examinations were conducted by medical doctors 
and were for the express purpose of identifying whether PTSD, 
or other psychiatric disabilities, existed.  It is clear from 
the examination reports that the examiners interviewed the 
veteran at some length and paid attention to the veteran's 
reported history and symptomatology.  PTSD was not diagnosed 
and, in fact, both examiners diagnosed the veteran as having 
dysthymia and personality disorder, not otherwise specified.  
The Board places great weight of probative value on these 
examination reports, which are congruent with most of the 
other medical evidence of record.  

The recently obtained medical records from SSA and from VAMCs 
in Marion and St. Louis dated from 1998 to 2004, the absence 
of which was the basis for the October 2003 remand from the 
Court, reveal diagnoses of organic or generalized anxiety 
disorder secondary to pain and/or depression secondary to 
medical diagnosis, but are also negative for a diagnosis of 
PTSD.  Nowhere in the record is there a competent medical 
diagnosis of PTSD.

The only suggestion in the record that the veteran has PTSD 
comes from the veteran himself.  The veteran has indicated 
that he became a licensed practical nurse in 1975 and has 
worked as a paramedic and in a nursing home.

As is true with any piece of evidence, the credibility and 
weight to be attached to this opinion are within the province 
of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cased cited therein. In view of 
this training and experience, the veteran's claim that he has 
PTSD may be of some limited probative value.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996), YT v. Brown, 9 Vet. 
App. 195, 201 (1996) and Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), all of which generally stand for the proposition that 
any health care professional is qualified to render a medical 
opinion.  However, in evaluating the probative value of the 
veteran's statement, the Board looks at factors such his 
knowledge and skill in analyzing the medical data.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  See also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."]  The Board does not believe that 
the veteran's former occupation as a licensed practical nurse 
qualifies him to render competent medical opinions on matters 
such as psychiatric diagnoses.

The Board may, moreover, take the veteran's self-interest 
into account is assessing the weight to be accorded to his 
self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 
(1999) [although the Board must take a physician-veteran's 
opinions into consideration, it may consider whether self-
interest may be a factor in making such statements, even if 
the veteran himself is a health care professional]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

It is the Board's judgment that the negative evidence, that 
is, the absence of a diagnosis of PTSD from any VA or private 
physician or psychologist, is of greater weight than the 
self-serving opinion of the veteran.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].  As psychologists 
and physicians, these individuals have substantially more 
training in the evaluation and diagnosis of psychiatric 
disorders than the veteran, and the Board places greater 
weight on their findings and opinions than it does on the 
report of the veteran.  In particular, the Board places great 
weight of probative value on the October 1998 VA examination 
report because the examiner explained in detail why the 
veteran did not meet the DSM-IV criteria for the diagnosis of 
PTSD.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

To the extent that the veteran's friends and family believe 
that he has PTSD, it is now well established that although 
they are competent to report on his symptoms, as lay persons 
without medical training they are not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, element (1) of Hickson and 38 C.F.R. § 3.304(f), a 
diagnosis of PTSD, is lacking in this case.  The veteran's 
claim fails on that basis.

For the sake of completeness, the Board will also address the 
remaining two elements, in-service incurrence of disease or 
injury and medical nexus.  The Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).

With respect to the second element, medical nexus, a review 
of the pertinent medical evidence of record shows that no 
medical examiner identified any in-service stressor(s) as 
causing PTSD.  As noted above, the October 1998 and May 1999 
VA examiners specifically determined that the veteran did not 
have PTSD.  Accordingly, the Board finds that element (2) 
above has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board observes that there is no 
evidence that the veteran participated in combat.  His awards 
and decorations do not include any indication of combat 
status, and there is no objective evidence or record which 
indicates that he participated in combat.  Accordingly, the 
Board concludes that combat status has not been demonstrated 
in this case and presumptions applicable to combat veterans 
are not applicable.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay statement alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.  
Although the record shows that the RO did not attempt to 
verify the veteran's alleged stressors, the Board notes that 
given that the evidence does not contain a diagnosis for PTSD 
such an exercise is not required.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran].

In summary, the Board concludes that there is no medical 
evidence of a diagnosis of PTSD and no medical evidence of a 
causal nexus between the claimed PTSD and any claimed in-
service stressor.  In the absence of two required elements 
under 
38 C.F.R. § 3.304(f), a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for an abnormal EKG, 
claimed as due to herbicide exposure.  

3.  Entitlement to service connection for loss of right eye 
vision, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for fibromyalgia, 
claimed as due to herbicide exposure. 

5.  Entitlement to service connection for circulatory 
dysfunction of the lower extremities, claimed as due to 
herbicide exposure.  

6.  Entitlement to service connection for loss of teeth, 
claimed as due to herbicide exposure. 

The veteran claims that the above conditions are due to 
exposure to herbicides during service.  He contends that 
while a crewman aboard a naval vessel operating in Vietnam 
waters he was repeatedly involved in the manual loading and 
unloading of 55 gallon drums of chemical herbicides.  He 
indicated that many of the containers leaked.  See VA Form 
21-4138, dated March 19, 1999.  

Because these issues involve similar laws and regulations, 
they will be addressed in a common discussion.  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R. 
§ 3.307(a)(6)(iii) (2003).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure]. 

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 
38 U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Factual background

As noted in the Introduction, the veteran's DD form 214 
reflects that he served in Vietnam during the Vietnam era.  
Service medical records are negative for complaints or 
findings regarding any of the claimed disabilities.  These 
records reveal several routine dental procedures performed 
during service.   

The December 1968 VA Compensation and Pension examination was 
pertinently negative.  His teeth were reported to be "in 
good repair".

There appears to be no relevant evidence for approximately 
three decades after the veteran left naval service.  

In a June 1997 statement, Dr. B.M. reported seeing the 
veteran after he began noticing some blurry and double vision 
which had progressively gotten worse.  An aneurysmal rupture 
was noted four years prior.  In an October 1997 statement, 
Dr. U.U. noted that the veteran had an inoperable 
intracranial aneurysm involving the anterior communicating 
artery.  The physician opined that the veteran's loss of 
vision in the left eye was probably due to the secondary mass 
affect of the aneurysm.  There was no reference to vision in 
the right eye.  

The veteran was afforded a comprehensive VA examination in 
May 1999, which consisted of multiple evaluations (i.e., 
general medical, dental, orthopedic, etc.).  The examination 
was negative for findings or diagnoses regarding the right 
eye or circulatory dysfunction of the lower extremities.  The 
diagnoses did include fibromyalgia and loss of teeth; 
however, there was no medical opinion offered as to the 
etiology of these conditions.  

In January 2004, the Board remanded the claim to the RO for 
further development.  In addition to obtaining additional 
medical records, the Board instructed the RO to have a VA 
physician review the claims file and provide an opinion with 
respect to the etiology of each of the disabilities claimed 
by the veteran as being due to exposure to herbicides.  

Pursuant to the Board remand, the veteran was afforded a VA 
general medical examination in August 2004.  The claims file 
was reviewed.  When asked about the abnormal EKG, the veteran 
stated that he did not know what the abnormality was.  He 
just knew that he had an abnormality and was claiming service 
connection as due to herbicide exposure.  It was noted that 
an EKG in 1998 showed normal sinus rhythm with a T-wave 
abnormality and that in 1999, a second EKG showed left atrial 
enlargement, left ventricular hypertrophy, T-wave 
abnormality.  The examiner noted that there was no evidence 
of an abnormal EKG in service and no scientific or medical 
evidence that correlates stress testing (ST) abnormality with 
exposure to herbicides.  The diagnosis was ST wave 
abnormality on the EKG, not likely related to herbicide 
exposure.  

Regarding fibromyalgia, the veteran claimed that the 
condition was the result of exposure to herbicides.  The 
examiner noted that there was no record of fibromyalgia in 
the veteran's military records.  The reported stated, 
however, that the veteran had fibromyalgia.  The examiner 
commented that the available medical evidence did not support 
the conclusion that fibromyalgia was associated with 
herbicide exposure.  The diagnosis was fibromyalgia, not 
likely related to herbicide exposure.  

Regarding circulatory dysfunction of the lower extremities, 
the veteran reported slow healing of the lower extremities.  
He stated that his blood flow was very poor in his legs.  The 
examiner noted that the service medical records and the 1999 
VA examination was negative for circulatory dysfunction of 
the lower extremities .  The diagnosis was peripheral 
vascular disease, not likely related to herbicide exposure.  

Regarding loss of teeth, the veteran stated that he had been 
edentulous since coming home from Vietnam.  He stated that 
they all "went bad and had cavities".  He stated that had 
worn dentures since the mid 1970s.  The examiner commented 
that there was no available scientific or medical evidence to 
support the conclusion that loss of teeth was associated with 
herbicide exposure.  The examiner indicated that this 
condition did not happen in the military service, nor was it 
aggravated or caused by service.  The diagnosis was loss of 
teeth, edentulous, not likely related to herbicide exposure.  

The veteran was afforded a VA eye examination two days later 
in August 2004.  The claims file was reviewed.  He complained 
of double vision and headaches.  The diagnosis included 
vision of 20/25 on the right.  The examiner opined that it 
was unlikely that the ocular impairment was caused or 
aggravated by military service.  It was noted that the 
veteran's vision on entry into service in September 1965 was 
20/20.  

Analysis

Abnormal EKG

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that as a matter of law, the veteran's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation.  
By "disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) [a 
"disability" is a disease, injury, or other physical or 
mental defect."].  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In the instant case, there has been no showing that an 
abnormal EKG is representative of any disabling condition.  
No cardiovascular or other disease has been identified as 
being associated with the abnormal EKG.  

In the absence of proof of a present disability, there is no 
valid claim presented.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, 
the veteran's claim of entitlement to service connection for 
an abnormal EKG is denied.

As discussed above, the Board may decide claims in the 
alternative.  Assuming for the sake of argument that an 
abnormal EKG is indicative of some disability, there is no 
medical nexus evidence which serves to link the claimed 
disability to presumed exposure to herbicides or to any other 
incident of the veteran's service.  The only opinion on 
point, that of the August 2004 VA examiner, indicated that no 
such relationship existed.

In short, a preponderance of the evidence of record is 
against the claim.  The benefit sought on appeal is 
accordingly denied.

Loss of right eye vision, fibromyalgia, circulatory 
dysfunction of the lower extremities, and loss of teeth.

The veteran contends that the claimed disabilities are due to 
herbicide exposure in service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

Hickson element (1) has been met.  The August 2004 VA 
examination revealed that the veteran had loss of right eye 
vision, fibromyalgia, circulatory dysfunction of the lower 
extremities (diagnosed as peripheral vascular disease), and 
loss of teeth.  

Because the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  
Hickson element (2) has therefore been established on a 
presumptive basis.

The Board will first discuss the matter of presumptive 
service connection and then  
address the veteran's claim under Combee, supra.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed right eye vision loss, 
fibromyalgia, peripheral vascular disease, and loss of teeth.  
Therefore, the Agent Orange presumptions are not applicable 
as to these claims.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his right eye vision loss, 
fibromyalgia, peripheral vascular disease, and loss of teeth 
under the regular criteria for service connection without 
regard for the Agent Orange presumptions.

With respect to Hickson element (2), the veteran's service 
medical records are entirely silent as to complaint, 
treatment or diagnosis of any of the claimed disabilities in 
service.  The Board notes that the veteran has not contended 
that he had any of the problems in service or for years 
thereafter.  

Thus, after consideration of the evidence of record, the 
Board concludes that there is no indication of incurrence of 
any of the disorders in service.  However, as noted above, 
the veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides.  In service injury is 
therefore presumed.  Hickson element (2) is satisfied to that 
extent only.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's right 
eye vision loss, fibromyalgia, peripheral vascular disease, 
and loss of teeth to herbicide exposure in service.  No 
clinician has attributed the veteran's conditions to 
herbicide exposure.  Indeed, the August 2004 medical opinion 
from the VA examiner, which is the only medical opinion of 
record, indicated that it was not likely that the veteran's 
right eye vision loss, fibromyalgia, peripheral vascular 
disease, and loss of teeth, were related to herbicide 
exposure.  

Therefore, the only evidence which serves to connect the 
veteran's loss of right eye vision, fibromyalgia, circulatory 
dysfunction of the lower extremities, and loss of teeth with 
his herbicide exposure in service are statements of the 
veteran himself.  The veteran has speculated that these 
conditions are due to exposure to herbicides in service.  It 
is now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.

In short, the evidence against Hickson element (3), medical 
nexus, preponderates.  That element is therefore not met, and 
the veteran's claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
loss of right eye vision, fibromyalgia, circulatory 
dysfunction of the lower extremities, and loss of teeth.  The 
benefits sought on appeal are accordingly denied.

Additional comment

There are certain VA regulations specific to claims for 
dental disabilities.  See 38 C.F.R. § 3.381 (2004).  The 
veteran's claim of entitlement to service connection for loss 
of teeth is premised exclusively on herbicide exposure, 
however, and so the dental regulations are inapplicable to 
this case.

The Board observes that the VA dental regulations do not 
appear to be particularly helpful to the veteran even if he 
had been seeking application of them.  The law indicates that 
treatable carious teeth, replaceable, missing teeth, dental 
or alveolar abscesses and periodontal disease may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161. 
  
The Board additionally observes that in November 1968, 
shortly after leaving service, the veteran filed an 
application for outpatient dental treatment (VA Form 10-
2827).   The December 1968 VA examination report indicated 
that "[t]eeth are in good repair", indicating either that 
VA outpatient dental treatment had previously been performed 
or that none was needed.  [The examination report is contrary 
the veteran's recent contention that he was edentulous since 
returning from Vietnam].     

In any event, for reasons stated above the Board has decided 
the claim of entitlement to service connection for loss of 
teeth, as it has been presented by the veteran and 
adjudicated below, based on claimed Agent Orange exposure.  
If the veteran wishes to file claim of entitlement to service 
connection for dental disability on another basis, he is free 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.  

Relevant law and regulations

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. 1111 (West 2002); 38 
C.F.R. 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

Factual background

Because these two issues involve similar facts and legal 
analysis, for the sake of simplicity the Board will address 
them simultaneously.

Service medical records are negative for complaints or 
finding pertaining to bilateral hearing loss.  [The Board 
notes that audiometric testing on entrance into service in 
September 1965 reveals mild hearing loss in the left ear at 
4000 Hertz; however, the pure tone threshold levels do not 
reflect bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  Therefore, the statutory presumption of 
soundness on enlistment, see 38 U.S.C.A. § 1111, has not been 
rebutted.]  

The records show that in June 1967 the veteran ingested an 
estimated 60 APC tablets after being sent to the brig.  He 
was seen in sick call where he was diaphoretic and 
hyperventilating with marked tinnitus.  He was discharged two 
days later with a diagnosis of improper use of drugs.  

On separation examination in September 1967, hearing acuity 
in the left ear was 15/15 using whispered voice and spoken 
voice testing.  There was no diagnosis of tinnitus.  
Thereafter, there are no relevant post-service medical 
records for decades after service.

In September 1997 the veteran reported that before his vision 
became bad he used to make furniture and go hunting. 

The first reference to bilateral hearing loss was on VA 
examination in May 1999.  The veteran reported in service 
noise exposure ranging from small arms to 3 inch guns as well 
as exposure to noise from, engines on boats and other 
machinery on ships while in the Navy.  Post-service 
occupational noise exposure included a 20 year history of 
intermittent employment as a truck driver.  He denied any 
recreational noise exposure.  He stated that tinnitus started 
approximately 2.5 years earlier.  

Audiometric testing revealed pure tone threshold levels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
45
75
LEFT
40
35
35
75
80

Speech recognition was 88 percent in the right ear and 80 
percent in the left ear.   The diagnoses were bilateral mild 
sloping to severe sensorineural hearing loss and tinnitus.  

The veteran was afforded another VA audiological examination 
in August 2004.  

On audiometric testing, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
85
LEFT
50
50
60
80
90

Speech recognition was 68 percent in the right ear and 72 
percent in the left ear.  The diagnosis was moderate to 
severe sensorineural hearing loss bilaterally.  

The claims file was reviewed.  The veteran stated that 
bilateral tinnitus had been present since his time in the 
military.  He denied having done any noisy recreational 
activity.  The examiner noted, however, that prior reports 
indicated that he made furniture as a hobby and did some 
hunting.  The examiner also noted the June 1967 episode in 
service when tinnitus was reported in connection with the 
ingestion of 60 APC tablets.

The examiner noted that it was clear that the veteran had 
been exposed to recreational noise as a furniture maker and 
hunter and that the only reported tinnitus in the service 
records was related to an overdose of drugs.  As such, the 
examiner opined that it was less than likely that the 
veteran's bilateral hearing loss and tinnitus were related to 
military noise exposure.  

Analysis

The veteran contends that he has bilateral hearing loss and 
tinnitus due to his exposure to loud noises during service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
bilateral hearing loss and tinnitus shown currently.  Hickson 
element (1) has therefore been satisfied as to both claims.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.  The record reflects that 
bilateral hearing loss was initially identified in May 1999, 
approximately 32 years after the veteran left the military.  
There is no medical evidence indicative of bilateral hearing 
loss prior to May 1999.  Accordingly, there is no evidence of 
disease manifested by hearing loss.  Moreover, because the 
medical records do not demonstrate that bilateral hearing 
loss was present for decades after service, the statutory 
presumption pertaining to sensorineural hearing loss is not 
for application in this case.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).

With regards to tinnitus, the service records do reflect a 
complaint of marked tinnitus in June 1967 coincident with the 
veteran's treatment for a drug overdose.  Therefore, arguably 
Hickson element (2) has been met with regard to tinnitus.  

With respect to in-service injury, the record indicates that 
the veteran served in the Navy as a boatswain's mate.  The 
Board has no reason to doubt that in-service noise exposure 
occurred.

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's bilateral hearing loss and tinnitus with his 
earlier military service.  In this regard, the Board notes 
that the August 2004 VA examiner specifically opined that the 
veteran's hearing loss and tinnitus were not related to 
military noise exposure.  The examiner felt that the 
veteran's hearing loss was more likely the result of 
recreational noise exposure after service.  The examiner 
pointed out that while the veteran denied any recreational 
noise exposure it was obvious that he was exposed to 
recreational noise as a hunter and furniture maker.  
Concerning tinnitus, the examiner supported his opinion by 
noting that the only reported tinnitus in service was a brief 
episode related to a drug overdose.  

There is no competent medical evidence to the contrary.  The 
only evidence which serves to connect the veteran's bilateral 
hearing loss and tinnitus with his service are statements of 
the veteran himself.  The veteran's self-report that his 
hearing disorder and tinnitus are related to his military 
service is not competent medical evidence which is required 
to establish his claim.  It is now well settled that as a 
layperson without medical training, the veteran is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2002); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met as to either claim. The Board 
accordingly concludes that a preponderance of the evidence is 
against the claims for service connection for bilateral 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an abnormal EKG is 
denied.  

Entitlement to service connection for loss of right eye 
vision is denied.

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to service connection for circulatory dysfunction 
of the lower extremities is denied. 

Entitlement to service connection for loss of teeth is 
denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for  tinnitus is denied.  


REMAND

Reasons for remand

9.  Entitlement to service connection for cerebral aneurysm 
with secondary effects, claimed as due to herbicide exposure.  

10.  Entitlement to service connection for tinea pedis and 
onychomycosis, claimed as due to herbicide exposure.  

11.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.  

12.  Entitlement to service connection for bronchial asthma, 
claimed as due to herbicide exposure.  

VA examination 

In its January 2004 remand, the Board instructed the RO to 
have a VA examiner express an opinion with respect to the 
etiology of the disabilities claimed by the veteran as being 
due to exposure to herbicides.  The record shows that the 
veteran was afforded a VA examination in August 2004; 
however, a review of the examination report reflects that the 
examiner failed to provide an opinion as to whether the 
veteran's diagnosed anterior artery aneurysm was related to 
herbicide exposure.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

The August 2004 examination report also indicates that the 
veteran's claims for peripheral neuropathy and bronchial 
asthma could not be confirmed because he did not stay for the 
appropriate studies.  Upon review, it appears that the reason 
that the veteran did not stay for the requested testing was 
because the person who had given him a ride to the 
examination was unable to stay due to child care issues.  
See the VA general medical examination report dated August 
24, 2004, page 4.  

The Board is of course cognizant of the veteran's health 
issues, and that he evidently is unable to drive.  The Board 
believes that under such circumstances in fairness to the 
veteran he should be afforded another opportunity to report 
for the requested testing.  

The Board additionally observes that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  See Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); 
see also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
A failure to cooperate may result in possible adverse 
consequences.  See 38 C.F.R. §§ 3.158, 3.655 (2003).

Regarding the veteran's tinea pedis and onychomycosis claim, 
service medical records document treatment for athlete's foot 
in March 1966, and the August 2004 VA examination shows a 
current diagnosis of tinea pedis and onychomycosis.  Hickson 
elements (1) and (2), pertaining to direct service 
connection, have therefore been satisfied.  As such, the 
Board believes that a nexus opinion is needed.  
See Charles v. Principi, 16 Vet. App. 370 (2002) [VA must 
assist veteran by obtaining nexus opinion where evidence of a 
current disability and an association between that disability 
and active service are shown].  The August 2004 VA examiner 
provided a nexus opinion as to whether the veteran's tinea 
pedis and onychomycosis was related to herbicide exposure; 
however, an opinion was not expressed as to whether the 
condition was related to the episode of athlete's foot in 
service.  The Board is accordingly of the opinion that VA's 
duty to assist warrants further development of this claim, in 
the form of a nexus opinion.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should schedule the veteran for a 
VA examination to determine the etiology 
of the cerebral aneurysm and the 
existence and etiology of the claimed 
peripheral neuropathy and bronchial 
asthma.  Any diagnostic testing which is 
deemed to be necessary by the examiner 
should be undertaken.  The examiner 
should opine as to whether it is at least 
as likely as not that each claimed 
disability had its onset in service or is 
due to exposure to herbicides in service 
in Vietnam.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  

2.  VBA should refer the veteran's VA 
claims folder to an appropriately 
qualified physician, who should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
currently diagnosed tinea pedis and 
onychomycosis is related to treatment for 
athlete's foot in March 1966, during 
service.  If the examiner deems it to be 
necessary, physical examination of the 
veteran may be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a SSOC, and an appropriate 
period of time should be allowed for 
response before the case is returned to 
the Board for further review.  

  The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted.  No action 
is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


